                IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                    CIVIL CASE NO. 1:15-cv-00109-MR


SANDRA M. PETERS, on behalf of  )
herself and all others similarly)
situated,                       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )             ORDER
                                )
AETNA INC., AETNA LIFE          )
INSURANCE COMPANY, and          )
OPTUMHEALTH CARE SOLUTIONS, )
INC.,                           )
                                )
                   Defendants.  )
_______________________________ )

     THIS MATTER is before the Court on the Defendants Aetna Inc. and

Aetna Life Insurance Company’s motions for the admission of attorneys Earl

B. Austin, III and Jessica F. Rosenbaum as counsel pro hac vice. [Docs.

209, 210]. Upon careful review and consideration, the Court will allow the

motions.

     IT IS, THEREFORE, ORDERED that the Defendants’ motions [Docs.

209, 210] are ALLOWED, and Earl B. Austin, III and Jessica F. Rosenbaum

are hereby granted pro hac vice admission to the bar of this Court, payment
of the required admission fees having been received by the Clerk of this

Court.

     IT IS SO ORDERED.

                            Signed: April 4, 2019




                                       2
